From the pleadings and proofs, the following appeared to be the case:
The plaintiff charges, in his bill, which was filed in 1838, that, in 1817, being in the possession of considerable property, both real and personal, the latter consisting of negroes, stock of all kinds, and farming utensils and household furniture, the intestate, James Spratt, proposed that he should convey to him, the said Spratt, all his property of every kind, and that he (172) would pay all the debts he owed, and support him during the remainder of his days. This proposition he rejected, but, being a man of weak mind, he yielded to the persuasions and threats of the said Spratt, and did, by deed, in November, 1818, convey to him seven negroes, worth at that time $3,000. He further states, that, being about to go to Georgia, Spratt proposed that he should lease to him his land, at an annual rent of $400; and accordingly a paper-writing was prepared, which he signed, without reading, and that Alexander Grier and James Dinkins were present; that he did not know it was a deed for his land; that this took place also in 1818, and, though he often saw James Spratt from that time up to 1831, he never heard of the deed for the land until that year. He charges, that the bill of sale was procured from him by the false pretenses and the threats of James Spratt, and the deed for the land by fraud; and that James Spratt, during his life, was a trustee for him, and that his administrator and the heirs of James Spratt, all of whom are defendants, and who are in the possession of the said land, and of the personal property so conveyed, or of such portions of the latter as the said James did not sell and waste, are now trustees for him; and prays they may be decreed to reconvey the land to him and account for the rents thereof, and also account for the value and hires of the negroes and other property.
The answers deny all personal knowledge of the manner in which the two deeds were obtained from the plaintiff by James *Page 133 
Spratt, the intestate; but aver, that, according to their belief, the charges of fraud and threats, as stated in the bill are false and unfounded. They further aver, that the consideration set forth in the deeds, copies of which are filed as exhibits, is $3,000, and that is a full value, as they believe; and that the full amount has been paid by James Spratt, either to the plaintiff or to his use in the discharge of his debts. They further aver, that the parties had three different settlements, the last in February, 1822, all of which were made by         (173) respectable men of the neighborhood, in the presence of the parties; and these settlements are filed at the call of the plaintiff, as exhibits in the cause; that from them it appeared that James Spratt had paid on account of the plaintiff, $2,592. 24, and that the balance was paid afterwards.
Replication was taken to the answers, and the case removed to this Court for hearing.
No more of the pleadings are set out, than is necessary to show the ground upon which the opinion of the Court is founded.
The plaintiff does not allege, that, from imbecility of mind, he was legally incapacitated from making a contract, but that it was so weak, as to render him an easy dupe to the artful designs of those who might be desirous to take advantage of it. He charges that James Spratt, who was his brother-in-law, availing himself of his knowledge of his weakness, procured from him a bill of sale for seven negroes, and that it was procured by persuasion and by working on his fears by threats, and that the deed for the land was obtained by fraud, as he was induced to sign it under the belief that it was a lease for the land. To support these charges, the plaintiff does not produce any direct testimony whatever, and the bill making them is preferred in 1838, after the death of James Spratt, and after the lapse of twenty years from the execution of the deeds. But the case is equally destitute of any circumstances, to sustain the charge. The declarations of James Spratt, as proved by the witnesses, with the exception of those testified to by Mrs. Pettis, amount to nothing more than evidence, that the purchase-money was not paid at the time the contract was made, and the mode in which it was done. Mrs. Pettis            (174) is so discredited that she would need very strong corroborating circumstances to entitle her to belief. If the witnesses to the transaction were dead, or if there were no persons *Page 134 
present at the time, still the plaintiff might have entitled himself to relief, by proof of circumstances showing fraud and oppression on the part of Spratt. If he had shown that the contract was grossly against conscience or grossly unreasonable, as that the price given bore no proportion to the real value of the property conveyed, it might, with other circumstances, have authorized the interference of a court of equity. 1 Sto. Eq., 324, sec. 331. But we see nothing in the case to justify us in declaring that such is the fact. The bill charges that the negroes were worth $3,000, the other personal property $1,000, and the land $10,000, amounting in the whole to $14,000. There is no evidence as to the value of the personal property, and, as to the value of the land, it is contradictory. One witness for the plaintiff says it is worth $5,000, and a witness for the defendant, that, on a liberal credit, it might be worth $2,500; but, at the time of the sale, it could have been purchased at less than $2,000, and other witnesses vary from $2,000 to $3,000. If then, there was any difference between the real value of the land, and that stated in the deed, it certainly is not of such a gross character, as to evidence anything like fraud and imposition. And as to the true character of the deed, we think that the fact, that the plaintiff never claimed any rent, and that, in the different settlements, which took place, it was not brought into account, is evidence that, at that time, at least, the plaintiff did not consider himself entitled to any, and this is proof beyond all doubt, taken in connection with the delay in bringing this suit, that the deed is what it was intended to be.
PER CURIAM.                                          BILL DISMISSED.
(175)